Citation Nr: 9923454	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  95-01 632	)	DATE
	)
	)
                              
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from August 1939 to June 
1946.  He was a prisoner of war from May 10, 1942 to 
September 8, 1945.  The appellant is the veteran's widow.

This appeal arose from a March 1994 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  This case was remanded by the Board of 
Veterans' Appeals (Board) in September 1996.  In April 1999, 
the RO issued a decision which continued to deny the benefit 
sought.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter "the Court"), has held that if a 
claimant for VA benefits fails to submit a well grounded 
claim, VA is under no duty to assist the claimant "in 
developing the facts pertinent to the claim."  38 U.S.C.A. 
§ 5107(a); see Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); 38 C.F.R. § 3.159(a) (1996).  The veteran's 
representative contends that, subsequent to the Court's 
decisions pertaining to this issue, the VA expanded its duty 
to assist the veteran in developing evidence to include the 
situation in which the veteran has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, Para.1.03(a), and Part IV, Chapter 2, 
Para.2.10(f) (1996).  The veteran's representative further 
contends that the M21-1 provisions indicate that the claim 
must be fully developed prior to determining whether the 
claim is well grounded, and that this requirement is binding 
on the Board.  The Board, however, is required to follow the 
precedent opinions of the Court.  38 U.S.C.A. § 7269; see 
also Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  
Subsequent to the revisions to the M21-1 manual, in Meyer v. 
Brown, 9 Vet. App. 425 (1996), the Court held that the Board 
is not required to remand a claim for additional development, 
in accordance with 38 C.F.R. § 19.9, prior to determining 
that a claim is not well grounded.  See Morton v. West, No. 
96-1517 (U. S. Vet. App. July 14, 1999)  The Board is not 
bound by an administrative issuance that is in conflict with 
binding judicial decisions, and the Court's holdings on the 
issue of the VA's duty to assist in connection with the well 
grounded claim determination are quite clear.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. § 19.5.  The 
Board has determined, therefore, that, in the absence of a 
well grounded claim, the VA has no duty to assist the 
appellant in developing her case.


FINDING OF FACT

The appellant has not shown by competent medical evidence 
that the cause of the veteran's death was related to his 
period of service or to any service-connected disability.


CONCLUSION OF LAW

The appellant has not presented evidence of a well grounded 
claim for service connection for the cause of the veteran's 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310 
5107(a) (West 1991); 38 C.F.R. §§ 3.307, 3.309, 3.310(a), 
3.312 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If she has not 
presented a well grounded claim, her appeal must fail and 
there is no duty to assist her further in the development of 
her claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that her claim is not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131 (West 1991).

To establish service connection for the cause of the 
veteran's death, the evidence must show that the disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause, it must 
singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1998).

If a veteran is: (1) a former prisoner of war and; (2) as 
such was interned or detained for not less than 30 days, the 
following diseases shall be service-connected if manifest to 
a degree of 10 percent or more at any time after discharge or 
release from active military, naval, or air service even 
though there is no record of such disease during service:  
avitaminosis; beriberi; chronic dysentery; helminthiasis; 
malnutrition; pellagra; any other nutritional deficiency; 
psychosis; any of the anxiety states; dysthymic disorder (or 
depressive neurosis); organic residuals of frostbite; post-
traumatic osteoarthritis; irritable bowel syndrome; peptic 
ulcer disease; peripheral neuropathy except where directly 
related to infectious causes.  38 C.F.R. § 3.309(c) (1998).

As a preliminary matter, the Board notes that Public Law No. 
105-206 (to be codified at 38 U.S.C.A. § 1103) adopted on 
July 22, 1998, prohibits service connection for death or 
disability that results from an injury or disease 
attributable to the use of tobacco products during service. 
This law pertains only to claims filed after June 9, 1998. It 
does not affect those claims that were filed on or prior to 
that time such as this case.

VA's General Counsel has clarified the circumstances under 
which service connection can be granted for nicotine 
dependence. VAOPGCPREC 19-97 (1997). The opinion, in 
pertinent part, was to the effect that if a claimant could 
establish that a disease or injury resulting in disability or 
death was a direct result of tobacco use during service, 
e.g., damage done to a veteran's lungs by in-service smoking 
gave rise to lung cancer, service connection could be 
established without reference to section 3.310(a).

However, where the evidence indicated a likelihood that a 
veteran's disabling illness had its origin in tobacco use 
subsequent to service, and the veteran developed a nicotine 
dependence during service which led to continued tobacco use 
after service, the issue then became whether the illness may 
be considered secondary to the service-incurred nicotine 
dependence pursuant to 38 C.F.R. § 3.310 (1998).

The 1997 Opinion cited a 1993 opinion holding that the 
question of whether nicotine dependence was a disease for 
compensation purposes, was an adjudicative matter to be 
resolved by adjudicative personnel based on accepted medical 
principles. The threshold question was whether nicotine 
dependence could be considered a disease within the meaning 
of the veterans' benefit laws; and in that regard, it 
referred to further VA guidelines, which held in the 
affirmative.

The 1997 Opinion further noted that secondary service 
connection could be granted only if a veteran's nicotine 
dependence, arose in service and was the proximate cause of 
the disability or death which is the basis of the claim, and 
that the question of whether there was proximate cause is one 
of fact.

The 1997 Opinion also noted the potential for an intervening 
or a supervening cause of injury that might act to sever the 
proximate and causal connection between the original act and 
the injury.

Based on the conclusion of VA's Under Secretary for Health 
that nicotine dependence may be considered a disease, the two 
principal questions which must be answered by adjudicators in 
resolving a claim for benefits for tobacco-related disability 
or death secondary to nicotine dependence are: (1) whether 
the veteran acquired a dependence on nicotine during service; 
and (2) whether nicotine dependence which arose during 
service may be considered the proximate cause of disability 
or death occurring after service.

With regard to the first question, the Opinion held that the 
determination of whether a veteran is dependent on nicotine 
is a medical issue.

It quoted DSM-IV at 243, the criteria for diagnosing 
substance dependence as specifically applicable to nicotine 
dependence. Under those criteria, nicotine dependence may be 
described as a maladaptive pattern of nicotine use leading to 
clinically significant impairment or distress, as manifested 
by three or more of the following criteria occurring at any 
time in the same 12-month period:

(1) tolerance, as manifested by the absence of nausea, 
dizziness, and other characteristic symptoms despite use of 
substantial amounts of nicotine or a diminished effect 
observed with continued use of the same amount of nicotine- 
containing products;

(2) withdrawal, marked by appearance of four or more of the 
following signs within twenty-four hours of abrupt cessation 
of daily nicotine use or reduction in the amount of nicotine 
used: 
	(a) dysphoric or depressed mood; 
	(b) insomnia; 
	(c) irritability, frustration, or anger; 
	(d) anxiety; 
	(e) difficulty concentrating; 
	(f) restlessness; 
	(g) decreased heart rate; or 
	(h) increased appetite or weight gain; or by use of 
nicotine or a closely related substance to relieve or avoid 
withdrawal symptoms;

(3) use of tobacco in larger amounts or over a longer period 
than was intended;

(4) persistent desire or unsuccessful efforts to cut down or 
control nicotine use;

(5) devotion of a great deal of time in activities necessary 
to obtain nicotine (e.g., driving long distances) or use 
nicotine (e.g., chain-smoking);

(6) relinquishment or reduction of important social, 
occupational, or recreational activities because of nicotine 
use (e.g., giving up an activity which occurs in smoking-
restricted areas); and

(7) continued use of nicotine despite knowledge of having a 
persistent or recurrent physical or psychological problem 
that is likely to have been caused or exacerbated by 
nicotine. Id. at 181, 243-45.

The Opinion further noted that in a case where, as a result 
of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, the 
decision would have to be made whether the post-service usage 
of tobacco products was the proximate cause of the disability 
or death upon which the claim is predicated (as opposed to 
the inservice usage of those products).

The 1997 Opinion also held that with regard to proximate 
causation, if it is determined that, as a result of nicotine 
dependence acquired in service, a veteran continued to use 
tobacco products following service, adjudicative personnel 
must consider whether there is a supervening cause of the 
claimed disability or death which severs the causal 
connection to the service-acquired nicotine dependence.

On July 24, 1997, the Acting Under Secretary of VA for 
Benefits issued USB Letter 20-97-14 with further guidelines 
for adjudication of claims of entitlement to service 
connection based on tobacco use or nicotine dependence.

The July 1997 letter reiterated significant portions of the 
General Counsel Opinion holding that secondary service 
connection related to nicotine dependence arising in service 
depends upon the following three elements: (1) whether 
nicotine dependence may be considered a disease for purposes 
of the laws governing veterans' benefits; (2) whether the 
veteran acquired a dependence on nicotine in service; and (3) 
whether that dependence may be considered the proximate cause 
of disability or death resulting from the use of tobacco 
products by the veteran. The letter further noted that such 
claims based on use of tobacco products could be on direct, 
presumptive, or secondary bases. In any event, each claim was 
clearly to be subjected to the usual underlying criteria for 
well-grounded claims.

The July 1997 USB letter referred to an earlier all-station 
letter dated in January 1997, which discussed at length the 
criteria required for a claim to meet the well-groundedness 
threshold. Specifically, in pertinent part, for claims 
alleging a direct link between tobacco use in service and a 
current disability, the claimant must provide medical 
evidence of a current disability, medical or lay evidence of 
tobacco use in service, and medical evidence of a 
relationship between the current disability and tobacco use 
during active service in order to establish a well-grounded 
claim.

For claims alleging secondary service connection for a 
current disease on the basis of nicotine dependence acquired 
in service, the claimant must provide medical evidence of a 
current disability, medical evidence that nicotine dependence 
arose in service, and medical evidence of a relationship 
between the current disability and the nicotine dependence.

For the purposes of well-groundedness, medical evidence that 
nicotine dependence arose in service may consist of a current 
diagnosis of nicotine dependence along with the physicians 
opinion with respect to that dependence having originated in 
service.

According to 38 C.F.R. § 3.309(d) certain diseases can be 
service-connected in a radiation exposed veteran if they 
become manifest to a compensable degree at any time after 
discharge.  These include: leukemia, thyroid cancer, breast 
cancer, cancer of the pharynx, esophagus cancer, stomach 
cancer, small intestine cancer, pancreatic cancer, multiple 
myeloma, lymphomas (except Hodgkin's disease), bile duct 
cancer, gall bladder cancer, urinary tract cancer (not to 
include prostate cancer), cancer of the salivary glands, and 
primary liver cancer.  A radiation exposed veteran is one 
who, while serving on active duty, was exposed to a radiation 
risk activity.  These activities include on-site 
participation involving atmospheric detonation of a nuclear 
device, occupation of Hiroshima or Nagasaki between August 6, 
1945 and July 1, 1946, and internment as a POW of the 
Japanese who was subject to the same degree of exposure as a 
member of the Hiroshima or Nagasaki occupation forces.

According to 38 C.F.R. § 3.311, in all claims in which it is 
established that a radiogenic disease became manifest after 
service, but not to a compensable degree, and it is contended 
that that disease was the result of exposure to ionizing 
radiation, an assessment will be made as to the size and 
nature of the radiation dose or doses.  Where there is a 
range of doses to which the veteran may have been exposed, 
exposure at the highest level will be presumed.  Dose 
information will be requested in claims based on exposure to 
atmospheric nuclear weapons testing, exposure due to 
participation as a member of the Hiroshima or Nagasaki 
occupation forces, and in all other claims of exposure to 
ionizing radiation.  Radiogenic diseases consist of the 
following: thyroid cancer, breast cancer, lung cancer, bone 
cancer, liver cancer, skin cancer, esophageal cancer, stomach 
cancer, colon cancer, pancreatic cancer, kidney cancer, 
urinary bladder cancer, salivary gland cancer, multiple 
myeloma, posterior subcapsular cataracts, nonmalignant 
thyroid nodular disease and urinary tract cancer. 

A review of the record indicated that, at the time of the 
veteran's death, he was service-connected for the following 
disabilities:  hypertension with cardiac hypertrophy (60 
percent); an anxiety reaction with post traumatic stress 
disorder (PTSD) (50 percent); avitaminosis (0 percent); 
sinusitis (10 percent); duodenal ulcer (0 percent); 
degenerative arthritis of the cervical spine (20 percent); 
pes planus (0 percent); streptococcus dermatitis with 
swelling of the legs (10 percent); spur of the left ankle (0 
percent); chilblains (0 percent); hemorrhoids (0 percent); 
hallux valgus (0 percent); and a hearing loss (0 percent).

The veteran's death certificate noted that the cause of death 
was metastatic lung cancer.  The approximate interval between 
the onset of this disease and his death was noted to be one 
year.  No other disabilities were listed as having 
contributed to his death.

The veteran's service medical records contained no reference 
to any complaints of or treatment for a lung disorder.  
During an October 1945 period of hospitalization, his lungs 
were noted to be clear and resonant.  A chest x-ray from 
January 1946 was negative for any pulmonary diseases.  The 
June 1946 separation examination noted that his lungs were 
normal.  A chest x-ray revealed no significant abnormalities.

VA examined the veteran in November 1946, December 1946, 
November 1948, August 1959 and October 1979.  None of the 
examinations noted any complaints concerning his lungs.  The 
objective examination of his respiratory system was within 
normal limits.  During an August 1985 POW protocol 
examination, he indicated that he had shortness of breath, 
mainly with exercise.  He displayed some wheezing off and on.  
A chest x-ray showed no acute pulmonary or pleural diseases.  
He was also hospitalized at a private facility in August 
1985.  His chest was fairly clear, as was a chest x-ray.

Numerous VA records developed between 1986 and 1991 noted his 
treatment for shortness of breath, accompanied by evidence of 
some expiratory wheezing.  Diagnoses of chronic obstructive 
pulmonary disease (COPD) and bronchitis were noted.

Between December 6, 1992 and January [redacted], 1993, the veteran 
was hospitalized at a private facility for management of pain 
caused by advanced lung cancer, which was noted to have been 
diagnosed in the fall of 1991.  At that time, a mass had been 
found in the left lung and he had liver and adrenal 
metastasis.  He had completed a course of chemotherapy, but 
had developed progressive disease with increasing liver 
metastasis, as well as bone metastasis with painful areas in 
the ribs.  He was admitted after an increase in his pain, 
with which his family was unable to cope.  Upon admission, he 
was given IV pain medications.  A bone scan showed several 
areas of increased uptake, with new areas of metastatic 
involvement at the T7 and T12 vertebral bodies.  He was then 
placed on a Morphine drip for his pain.  He continued to 
deteriorate, with new areas of discomfort showing up.  Both 
the veteran and his family had indicated that no heroic 
intervention was desired, only palliative care.  He 
subsequently developed discomfort in the arm, and an x-ray 
revealed a lytic lesion in the proximal shaft of the right 
humerus.  He was noted to have had occasional good pain 
control, although he was uncomfortable most of the time.  He 
expired peacefully at 10:35 p.m. on January [redacted], 1993.  
An autopsy was performed, which diagnosed a history of small 
cell cancer of the left lung with metastases to the liver, 
bone and left adrenal.

The appellant submitted various statements from the veteran's 
former service comrades.  They indicated that they and the 
veteran, as prisoners of war, were forced to work in adverse 
conditions, primarily in various factories, including steel 
and chemical firms.  They also off-loaded coal and gasoline.  
Therefore, they were exposed to various noxious fumes which 
they believed contributed to respiratory problems.  

In October 1997, the veteran's daughter submitted a 
statement, in which she noted that her father had smoked 
cigarettes for years.  She stated that he had been given 
these cigarettes during his service and as a prisoner of war 
in order to calm his nerves.  She indicated that he had tried 
to quit several times over the years but was often too 
nervous to do so.  He finally quit smoking in about 1987.

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

After a careful review of the evidence of record, it is found 
that the appellant has failed to submit a well grounded claim 
for service connection for the cause of the veteran's death.  
The death certificate leaves no doubt that the cause of the 
veteran's death was metastatic lung cancer.  There was no 
objective indication that the veteran suffered from this 
condition in service.  The appellant also submitted 
statements from various service comrades of the veteran who 
indicated that, while they were prisoners of war together, 
they were forced to work in different industrial factories, 
where they were reportedly exposed to chemicals, coal dust, 
asbestos and other agents.  They expressed their opinion that 
this exposure could be responsible for the lung problems 
experienced by veterans.  Even if such exposure is conceded 
in service, the appellant has failed to present any objective 
evidence that it resulted in the lung cancer that ultimately 
claimed the veteran's life.  The opinions of the service 
comrades, which are the opinions of laypersons, are not 
competent medical opinions of causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The appellant has also alleged that the veteran's service-
connected disorders, particularly his hypertension with 
cardiac hypertrophy and his anxiety with PTSD, played a role 
in his death.  The death certificate made no reference to any 
other conditions contributing to his death.  While the 
autopsy report noted his cardiac condition, it was not 
indicated that this played any part in the ultimate cause of 
death.  Moreover, there is no medical opinion of record which 
suggests any such connection.  In fact, the only opinion 
concerning such a relationship is the appellant's own, and 
she is not competent, as a layperson, to render this opinion.  
See Espiritu, supra .

The appellant has argued that the veteran's time as a 
prisoner of war contributed to his cause of death.  It is 
noted that certain conditions are presumed to be service-
connected in former prisoners of war.  See 38 C.F.R. 
§ 3.309(c) (1998).  However, lung cancer is not one of the 
listed conditions.  Moreover, no objective medical evidence 
suggesting a relationship between the veteran's lung cancer 
and his time as a POW has been proffered.

The appellant has further argued that the veteran's smoking, 
which reportedly began in service, was responsible for the 
lung cancer which resulted in his death.  She asserted that 
he became addicted to cigarettes during his period of 
service, and that this addiction ultimately caused his death.  
A review of the record does indicate that the veteran abused 
cigarettes for several years, which reportedly began in 
service.  However, the appellant has not presented any 
medical evidence of a relationship between the veteran's 
cause of death and his inservice tobacco use.  In regard to 
the claim that the veteran developed nicotine dependence in 
service which ultimately resulted in his death from lung 
cancer, it is noted that the record does not indicate that 
the veteran was ever diagnosed with nicotine dependence 
(thus, no evidence of a current disability); nor is there any 
evidence that any medical professional ever diagnosed 
nicotine dependence during the veteran's period of active 
duty.  While the appellant and her daughter have stated that 
the veteran began to smoke in service this, by itself, does 
not establish that he was nicotine dependent at that time.  
Again, it is noted that the appellant and her daughter are 
not competent, as laypersons, to render opinions as to 
medical causation.  See Espiritu, supra.

Finally, the appellant has argued that the veteran developed 
lung cancer due to exposure to ionizing radiation during his 
time as a prisoner of war of the Japanese.  However, there is 
no indication in the record that the veteran was involved in 
a radiation risk activity during his period of service (such 
as on-site participation involving atmospheric detonation of 
a nuclear device, occupation of Hiroshima or Nagasaki between 
August 6, 1945 and July 1, 1946, and internment as a POW of 
the Japanese who was subject to the same degree of exposure 
as a member of the Hiroshima or Nagasaki occupation forces).  
While the veteran was interned by the Japanese, there is no 
objective evidence that he was held in an area that would 
have subjected him to the same degree of exposure as a member 
of the occupations forces of Hiroshima or Nagasaki, an area 
which is defined as being within 10 miles of the city limits.  
In fact, he was held in Kawasaki, Japan, which is near Tokyo 
and not near either Hiroshima or Nagasaki.

It is noted that the veteran did succumb to an illness that 
is defined as a radiogenic disease under 38 C.F.R. § 3.311 
(1998).  However, as noted above, there is no objective 
evidence of record that the veteran was ever exposed to any 
radiation during his period of active duty.  

Therefore, based upon the above facts and analysis, it is 
determined that the appellant has not submitted evidence of a 
well grounded claim for service connection for the cause of 
the veteran's death.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that her application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

